



Exhibit 10.1


MUTUAL GENERAL RELEASE AND SETTLEMENT AGREEMENT


This Mutual Release and Settlement Agreement (“Agreement”) is made and entered
into by and between Inseego, Corp., successor to Novatel Wireless, Inc.
(“Inseego” or the “Company”), on the one hand, and Robert E. Ralston and Ethan
B. Ralston (the “Ralstons”), on the other hand, as follows.


RECITALS


WHEREAS, Inseego has asserted claims against the Ralstons in the action entitled
Inseego, Corp. v. Robert Ralston., et al. (Delaware Court of Chancery C.A. No.
2017-0366-JTL) (the “Action”);


WHEREAS, the Ralstons have asserted counterclaims against Inseego in the Action
(the “Counterclaims”) (together with the Action, the “Dispute”); and


WHEREAS, Inseego and the Ralstons wish to settle the Dispute and resolve any and
all of their differences and bring all matters between them to a conclusion, and
to avoid incurring further fees, costs and other burdens by entering into this
Agreement.


AGREEMENT


NOW, THEREFORE, for and in consideration of the execution of this Agreement and
the terms and mutual covenants contained herein, Inseego and the Ralstons
(individually, each a “Party” and together, the “Parties”), intending to be
legally bound, enter into this Agreement as follows:


1.    Payment of Consideration by Inseego to the Ralstons. In exchange for and
in consideration of the parties’ dismissal of the Action and the releases of
claims, as described below, Inseego shall pay the Ralstons, to be divided
between them as they solely shall determine, the following consideration:


a.    Inseego shall pay the Ralstons by August 17, 2018 via wire transfer to
their counsel’s trust account the amount of one million U.S. Dollars
($1,000,000).


b.    Inseego shall, immediately upon execution of this Agreement, instruct its
transfer agent to permit the transfer/sale of the 973,333 shares of Inseego
common stock previously issued and currently held by the Ralstons.


c.    Inseego shall, immediately upon the execution of this Agreement, instruct
its transfer agent to issue to the Ralstons an additional 500,000 shares of
Inseego common stock. Pursuant to and following the procedures, representations
and warranties agreed upon by the Parties in Appendix A, Inseego shall promptly
take any and all necessary action, including the filing of the necessary
registration statement and obtaining permission for the shares to be
transferred, so as to permit the re-sale by the Ralstons of such stock.


d.    Inseego will, in twelve (12) months following the execution of the
Agreement, and at Inseego’s option, either (1) pay the Ralstons an additional
one million U.S. Dollars ($1,000,000) or (2) instruct its transfer agent to
issue to the Ralstons an additional number of shares of Inseego common stock
where the closing stock price on the Nasdaq Stock Market (“Nasdaq”) on the day
before the date of issuance multiplied by the number of shares equals one
million U.S. Dollars ($1,000,000), rounded down to the nearest whole share.
Inseego may also choose to pay a combination of both cash and stock amounting to
a total of one million U.S. Dollars ($1,000,000). So, for example, if Inseego’s
closing stock price on the day before the date of issuance is $2 per share,
Inseego could instruct its transfer agent to issue 500,000 shares, or Inseego
could pay $200,000 in cash and instruct its transfer agent to issue 400,000
shares. If the Company issues shares of Inseego common stock to the Ralstons
hereunder, then pursuant to and following the procedures, representations and
warranties agreed upon by





--------------------------------------------------------------------------------





the Parties in Appendix A, Inseego shall then promptly take and all necessary
action, including the filing of the necessary registration statement and
obtaining permission for the shares to be transferred, so as to permit the
re-sale by the Ralstons of such stock.


e.    Inseego will also, in twenty four (24) months following the execution of
the Agreement, and at Inseego’s option, either (1) pay the Ralstons an
additional one million U.S. Dollars ($1,000,000) or (2) instruct its transfer
agent to issue to the Ralstons an additional number of shares of Inseego common
stock where the closing stock price on Nasdaq on the day before the date of
issuance multiplied by the number of shares equals one million U.S. Dollars
($1,000,000), rounded down to the nearest whole share. Inseego may also choose
to pay a combination of both cash and stock amounting to a total of one million
U.S. Dollars ($1,000,000). If the Company issues shares of Inseego common stock
to the Ralstons hereunder, then pursuant to and following the procedures,
representations and warranties agreed upon by the Parties in Appendix A, Inseego
shall then promptly take and all necessary action, including the filing of the
necessary registration statement and obtaining permission for the shares to be
transferred, so as to permit the re-sale by the Ralstons of such stock.


2    Dismissal of the Action. Within five (5) calendar days of execution of the
Agreement, the parties via their counsel/Delaware counsel shall take all
necessary steps to dismiss the Action with prejudice.


3.    General Release by the Inseego Parties of the Ralstons’ Parties. Upon
execution of the Agreement, Inseego, on behalf of itself and its respective
affiliates, agents, employees, officers, directors, parents, clients, attorneys,
representatives, advisors, heirs, executors, administrators, predecessors,
successors, insurers, accountants, investment advisors, or anyone acting on
their behalf (the “Inseego Parties”) hereby generally release the Ralstons and
their respective affiliates, agents, employees, officers, directors, parents,
clients, attorneys, representatives, advisors, heirs, executors, administrators,
predecessors, successors, investment funds, insurers, accountants, investment
advisors, or anyone acting on their behalf (the Ralstons’ Parties) from and
against any and all claims, known or unknown, whether asserted or not, that the
Inseego Parties may have had against the Ralstons’ Parties from the beginning of
time until the date of execution of the Agreement. For the avoidance of doubt,
the Inseego Parties are not releasing the Ralstons Parties from any obligations
or duties owed under this Mutual General Release and Settlement Agreement.


4.    General Release by the Ralstons’ Parties of the Inseego Parties. Upon
execution of the Agreement, the Ralstons’ Parties hereby generally release the
Inseego Parties from and against any and all claims, known or unknown, whether
asserted or not, that the Ralstons’ Parties may have had against the Inseego
Parties from the beginning of time until the date of execution of the Agreement.
For the avoidance of doubt, the Ralston Parties are not releasing the Inseego
Parties from any obligations or duties owed under this Mutual General Release
and Settlement Agreement.


5.    Unknown Claims. The Parties acknowledge that they may have sustained or
acquired against each other claims, demands, losses, accounts, reckonings,
debts, liabilities, indemnities, obligations, actions, causes of action,
settlement costs, attorneys fees, court costs and expenses of a presently
unknown and unforeseen nature which arise from or relate to the matters released
hereby (“Unknown Claims”). The Parties acknowledge that in connection with this
Agreement, release of claims, and dismissal they shall knowingly and expressly
waive Unknown Claims related thereto, including their rights and benefits under
Section 1542 of the California Civil Code or under any similar provision of law.
The Parties acknowledge that they are aware of Section 1542 of the California
Civil Code, which states that:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


The Parties, and each of them, waive the applicability of Section 1542 to the
releases contained herein. The





--------------------------------------------------------------------------------





Parties similarly waive with respect to the releases contained herein and any
and all rights and benefits conferred by any statute, regulation or principle of
common law or civil law of the United States, of any state, commonwealth,
territory or other jurisdiction thereof, or of any foreign country or other
foreign jurisdiction which is similar, comparable or equivalent to Section 1542
of the California Civil Code. This Agreement contains releases that are full and
complete releases of the matters released herein, regardless of whether those
matters are presently known or unknown, foreseen or unforeseen.


6.    Non-Disparagement. The Parties agree that they will not disparage or make
any derogatory remarks about the Ralstons’ Parties or the Inseego Parties,
respectively. To the extent that a comment is requested about this Agreement,
the Parties agree to provide only the statement articulated in Section 18 below.


7.    Attorneys’ Fees and Costs. The Parties each agree to bear their own costs
and attorneys’ fees in connection with the Dispute, this Agreement and the other
agreements and transactions contemplated hereby.


8.    Governing Law. The validity, construction, interpretation, performance and
enforcement of this Agreement, and all disputes arising out of this Agreement,
shall be governed by Delaware law without regard to choice of law or conflicts
of law principles.


9.    Venue for Claims. The Parties agree that any claims brought by any Party
relating to or arising out of the Agreement shall be brought in the Court of
Chancery for the State of Delaware.


10.    Integration Clause. This Agreement constitutes and embodies the full and
final agreement and understanding between the Parties with regard to the subject
matter hereof, and supersedes all prior agreements, understandings,
negotiations, representations and discussions regarding the same. The Parties
all acknowledge that there are no representations, promises, warranties,
conditions or obligations of the Parties not contained herein, and that the
Parties have not executed this Agreement in reliance on any other
representation, promise, warranty, condition or obligation.


11.    Construction. Each Party and their respective counsel have taken part in
the drafting and preparation of this Agreement, and therefore any ambiguity or
uncertainty in this Agreement shall not be construed against any Party to it. To
ensure the Agreement is not construed against any Party, the Parties expressly
agree that any common law or statutory provision providing that an ambiguous or
uncertain term will be construed against the drafting Party is waived and shall
not apply to the construction of this Agreement.


12.    No Oral Modifications. This Agreement may only be further modified,
amended or supplemented by a subsequent writing executed by the Parties.


13.    Authority to Execute. Each person whose signature appears on this
Agreement warrants and guarantees that he or she has been duly authorized and
has full authority to execute this Agreement on behalf of the entity for which
his or her signature appears.


14.    Voluntary Execution. The Parties acknowledge that they have executed this
Agreement voluntarily and without any duress or undue influence. The Parties
further each acknowledge that they: (a) have had the opportunity to be
represented and advised by counsel of their own choice in connection with the
negotiation and execution of this Agreement; (b) have read this entire
Agreement; (c) have had the opportunity to have this Agreement explained to them
by counsel of their choice; and (d) have executed this Agreement solely on the
basis of advice of their own counsel of choice and on the basis of their own
independent investigation of the facts, laws and circumstances material to this
Agreement.


15.    Remedies for Breach. The Parties and their counsel acknowledge that a
breach of this Agreement cannot reasonably or adequately be compensated in
damages in an action at law, and that a breach of any of the provisions
contained in this Agreement and its Appendix will cause the other side
irreparable injury and damage. By reason thereof, the Parties and their counsel
agree that any Party hereto shall be entitled, in addition to any





--------------------------------------------------------------------------------





other remedies it may have under this Agreement or otherwise, to seek
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any breach of this Agreement; provided, however, that no specification
in this Agreement of a specific legal or equitable remedy shall be construed as
a waiver or prohibition against pursuing other legal or equitable remedies in
the event of such a breach.


16.    No admission of liability. Each of the Parties agrees and understands
that this Agreement is a compromise and settlement of disputed claims and that
this Agreement shall not be construed as an admission of liability or wrongdoing
by any Party.


17.    Notices. Any side claiming a breach of this Agreement by the other side
shall give ten (10) days’ written notice to such other side, which shall be by
overnight delivery. Any such notice to be given pursuant to or concerning this
Agreement shall be made as follows:


To Inseego:
Inseego, Corp.

9605 Scranton Rd., Ste. 300
San Diego, CA 92121
Attention: Chief Executive Officer


With copies via email
and overnight mail to:
Teri O’Brien

(which shall not be
Paul Hastings LLP

considered notice)
4747 Executive Drive, 12th Floor

San Diego, CA 92121
Peter M. Stone
Paul Hastings LLP
1117 S. California Avenue
Palo Alto, CA 94304


To the Ralstons:
Robert E. Ralston

Ethan B. Ralston




With a copy via email
and overnight mail to:
Matthew A. White

(which shall not be
Ballard Spahr LLP

considered notice)
1735 Market St., 51st Flr.

Philadelphia, PA 19103-7599
Email: whitema@ballardspahr.com


18.    Disclosure. The Parties agree that the Parties may inform others that “no
party has admitted liability” and/or that “the case has been resolved to the
satisfaction of all parties” and that the Ralstons may further disclose that
there was no finding of liability against them and that they have paid no money
to resolve the claims asserted against them In addition, this Agreement or its
terms may be disclosed if such disclosure is required: (a) in response to an
order or subpoena of a court of competent jurisdiction or as required by law, in
which event immediate written notice shall be given to all other Parties
sufficiently prior to production to permit a challenge to any such
order/subpoena; (b) in response to an inquiry or order issued by a state or
federal agency of competent jurisdiction, in which event immediate written
notice shall be given to all other Parties; (c) to the Parties’ respective
legal, tax and financial advisors (and in the case of the Ralstons their
families, and after five (5) business days following execution of the Agreement,
their lenders, business venturers or partners, future business business
venturers or partners, or anyone who may inquire of the status of the claims
that Inseego had previously asserted against the Ralstons), (d) to the extent
necessary to report to appropriate regulatory authorities and in other related
dealings with regulatory authorities; (e) to the extent necessary to report
income to appropriate taxing authorities and in other related dealings with
taxing authorities; (f) by Inseego, as a public company, within





--------------------------------------------------------------------------------





five (5) business days of execution of the Agreement, by public disclosure of
the Agreement and the terms of the settlement , or (g) in connection with any
litigation/arbitration between any of the Parties hereto regarding enforcement
or interpretation of this Agreement.


19.    Further Documents. The Parties shall execute any and all documents that
may be reasonably necessary to effectuate the terms of this Agreement.


20.    Binding on Successors and Assigns. The terms, covenants, conditions and
provisions of this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, predecessors, executors, trusts,
guardians ad litem, agents, representatives, heirs, affiliated corporations and
entities, and assigns.


21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


22.    Effectiveness. This Agreement shall become effective and binding
immediately upon its execution by all signatories.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of July
__, 2018.


Date: July 26, 2018
INSEEGO CORP.
 
 
 
 
 
 
By:
/s/ Dan Mondor
 
 
Name:
Dan Mondor
 
 
Title:
CEO
 
 
 
 
 
 
 
 
 
Date: July 26, 2018
ROBERT E. RALSTON, by Ethan Ralston, pursuant to Power of Attorney
 
/s/ Ethan Ralston
 
 
 
 
 
Date: July 26, 2018
ETHAN B. RALSTON
 
 
/s/ Ethan B. Ralston
 
 
 
 
 














--------------------------------------------------------------------------------





Approved as to Form:


Date: July 26, 2018
PAUL HASTINGS LLP
 
PETER M. STONE
 
/s/ Peter M. Stone
 
Peter M. Stone
 
 
 
 
 
 
Date: July 26, 2018
BALLARD SPAHR LLP
 
MATTHEW A. WHITE
 
/s/ Matthew A. White
 
Matthew A. White












--------------------------------------------------------------------------------





APPENDIX A


The Parties agree to the following with respect to any and all Inseego common
stock to be issued pursuant to Sections 1.c, 1.d and 1.e of this Agreement
(collectively “Registrable Securities”):


1.    Registration Statement. For each such issuance of shares pursuant to
Sections 1.c, 1.d, and 1.e, if any, the Company shall promptly, but in no event
more than more than fifteen (15) business days following the corresponding
issuance of shares in Sections 1.c, 1.d, and 1.e, if any, prepare and file with
the Securities and Exchange Commission (the “SEC”) a Registration Statement on
Form S-3 (or such other form of registration statement as is then available to
effect a registration for resale of any shares of Registrable Securities issued
pursuant to Section 1.c, 1.d or 1.e of this Agreement”) including, but not
limited to, Form S-1), for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 covering the resale of all of the Registrable
Securities; provided that the Company may exclude the Registrable Securities of
either of the Ralstons who has not complied with the provisions of Section 2(a)
of this Appendix A or who has notified the Company in writing of his election to
exclude all of his Registrable Securities from such Registration Statement.
Neither of the Ralstons shall be named as an “underwriter” in the Registration
Statement without his prior written consent. A draft of the Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided to the Ralstons and
their counsel for their review and comment a reasonable time, but in no event
less than five (5) business days, prior to its filing or other submission.


(a)    Expenses. The Company will pay all expenses associated with effecting the
registration of the Registrable Securities, including filing, registration,
qualification and printing fees, the Company’s counsel and accounting fees and
expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws (including reasonable fees, charges and
disbursements of counsel to any underwriter incurred in connection with state
securities laws qualifications of the Registrable Securities), listing fees, and
fees and expenses incident to any required review by the Financial Industry
Regulatory Authority, Inc. of the terms of the sale of Registrable Securities to
be disposed of. Notwithstanding the foregoing, the Company shall not be required
to pay for any expenses of any registration begun pursuant to this Appendix A if
such registration is subsequently withdrawn at the request of the Ralstons. The
Company shall not be responsible for the fees and expenses of counsel to the
Ralstons or for the Ralstons’ other expenses in connection with the
registration, including, but not limited to discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold, all of
which shall be the sole responsibility of the Ralstons.


(b)    Effectiveness.


(i)    The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Ralstons by facsimile or e-mail as promptly as practicable, and
in any event, within three (3) business days, after any Registration Statement
is declared effective and shall simultaneouslyprovide the Ralstons with copies
of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.


(ii)    The Company may suspend the use of any Prospectus included in any
Registration Statement contemplated by this Section 1(b) in the event that the
Company determines in good faith, after consultation with counsel, that such
suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that (1) the Company shall promptly
(x) notify each of the Ralstons in writing of the commencement of the Allowed
Delay, (y) advise each of the Ralstons in writing to cease all sales under the
Registration Statement until such time as the Company notifies the Ralstons of
the end of the Allowed Delay and (z) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable and (2) in no event may
the Company deliver more





--------------------------------------------------------------------------------





than one notice of an Allowed Delay in any six (6) month period or cause Allowed
Delays to last for a period of greater than ninety (90) days during any six (6)
month period.


(c)    Rule 415 Compliance. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement are not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415, the Company shall use commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a bona fide secondary offering and not an offering “by or on behalf
of the issuer” as defined in Rule 415. In the event that the SEC refuses to
alter its position, the Company shall (i) remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii)
agree to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any of the Ralstons
as an “underwriter” in such Registration Statement without his prior written
consent. Any cut-back imposed pursuant to this Section 1(c) shall be allocated
among the Ralstons on a pro rata basis, unless the SEC Restrictions otherwise
require or provide or the Ralstons otherwise agree. From and after the date that
the Company is able to effect the registration of such Cut Back Shares in
accordance with any SEC Restrictions, all of the provisions of this Section 1
shall again be applicable with respect to the registration for resale of the Cut
Back Shares.


2.    Obligations of the Ralstons.


(a)    Each of the Ralstons shall furnish in writing to the Company such
information regarding himself, the Registrable Securities held by him and the
intended method of disposition of his Registrable Securities, as shall be
reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) business days prior to the
first anticipated filing date of any Registration Statement, the Company shall
notify the Ralstons of the information the Company requires from the Ralstons.
The Ralstons shall provide such information to the Company at least two (2)
business days prior to the first anticipated filing date of such Registration
Statement.


(b)    Each of the Ralstons agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of a
Registration Statement hereunder, unless he has notified the Company in writing
of his election to exclude all of his Registrable Securities from such
Registration Statement.


(c)    Each of the Ralstons agrees that, in the event the Company informs him
that he does not satisfy the conditions specified in Rule 172 and, as a result
thereof, he is required to deliver a Prospectus in connection with any
disposition of Registrable Securities, he will comply with the prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Securities
Act”) as applicable to him (unless an exemption therefrom is available) in
connection with sales of Registrable Securities pursuant to the Registration
Statement, and shall sell the Registrable Securities only in accordance with a
method of distribution described in the Registration Statement.


(d)    Each of the Ralstons agrees that, upon receipt of any notice from the
Company of the commencement of an Allowed Delay pursuant to Section 1(b)(ii), he
will immediately discontinue disposition of the Registrable Securities pursuant
to the Registration Statement covering such Registrable Securities, until such
time as it is advised by the Company that such dispositions may again be made.


(e)    Each of the Ralstons agrees that he will not effect any disposition or
other transfer of the Registrable Securities that would constitute a sale within
the meaning of the Securities Act other than transactions exempt from the
registration requirements of the Securities Act or pursuant to, and as
contemplated in, the Registration Statement, and that he will promptly notify
the Company of any material changes in the information set forth in the
Registration Statement furnished by or regarding him or his plan of
distribution.













--------------------------------------------------------------------------------





3.    Representations and Warranties of the Ralstons. Each of the Ralstons
represents and warrants to the Company that:


(a)    He has the full right and power to enter into this Agreement, and by
executing this Agreement has the full right and authority to bind himself to the
terms and obligations of this Agreement.


(b)    No claim, demand, cause of action, or other matter released herein, and
no portion of any such claim, demand, cause of action, or other matter, has been
assigned or otherwise transferred by him to any other person or entity, either
directly, indirectly, or by subrogation or operation of law.


(c)    He is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.


(d)    He is acquiring the shares of Inseego common stock constituting any and
all shares as issued as part of the consideration described in this Agreement
(“SettlementConsideration”) for his own account for investment only and as
contemplated by the parties’ Settlement Agreement and with no present intention
of distributing any of such shares except in compliance with applicable state
and federal securities laws.


(e)    He has had the opportunity to review the Company’s filings with the SEC
and has had the opportunity to ask questions of the Company and its
representatives and to obtain information from representatives of the Company as
necessary to evaluate the merits and risks of acquiring the shares of common
stock of the Company constituting the Settlement Consideration.


(f)    He is knowledgeable, sophisticated and experienced in business and
financial matters and is able to bear the economic risk involved with the
acquisition of the shares of Inseego common stock constituting the Settlement
Consideration.


(g)    He understands that the shares of Inseego common stock being issued as
Settlement Consideration are characterized as “restricted securities” under the
U.S. federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.


4.    Share Cap. The Company and the Ralstons agree that in no event will the
total cumulative number of shares of Inseego common stock issued to the Ralstons
hereunder exceed the requirements of Nasdaq Listing Rule 5635(d). In the event
that this threshold would be met, Inseego must make payments pursuant to
Sections 1.c, 1.d, and 1.e in cash to ensure that the Ralstons receive the full
consideration promised.





